                                                                                     108-26 64th Ave n u e , Se con d Floor

                                                                                     Fore st Hills, NY 11375

                                                                                     Te l.: 929.324.0717

Ma r s Kh a im o v La w , PLLC                                                       E-m a il: m a rskh a im o vla w@gm a il.com




    VIA ECF                                                                               June 21, 2021
    Hon . Ju d ge Ve rn on S. Bro d e rick
                                                                                   6/23/2021
    Un ite d Sta te s District Ju d ge
    Sou th e rn District of Ne w York               Plaintiff is directed to seek a default judgment within 30 days.
    40 ce n tre Stre e t                            If Plaintiff fails to do so or otherwise demonstrate that he
    Ne w York, NY 10007                             intends to prosecute this litigation, I may dismiss this case for
                                                    failure to prosecute pursuant to Federal Rule of Civil Procedure
                                                    41(b).

            Re :    Qu e za d a v. Ja y Stre e t Food s, In c.; Ca se No : 1:21-cv-04062-VSB


    To th e Ho n o ra b le Ju d ge Bro d e rick,


            Th e u n d e rsign e d re p re se n ts Pla in tiff Jose Qu e za d a (h e re in a fte r “Pla in tiff”) in
    th e a b ove -re fe re n ce d m a tte r.
            Th is Le tte r is su b m itte d in re sp o n se to th e Cou rt’s Ju n e 28, 2021, Ord e r
    d ire ctin g Pla in tiff to m ove for a d e fa u lt ju d gm e n t b y Ju n e 21, 2021.
            By wa y of b a ckgrou n d , th is m a tte r h a s b e e n p e n d in g b e fore th e Cou rt sin ce
    Ma y 25, 2021, a n d wh ile De fe n d a n t wa s p rop e rly se rve d (a n d Affid a vit of Se rvice
    file d o n th e d ocke t), De fe n d a n t fa ile d to a p p e a r or oth e rwise re s p on d .
            Pla in tiff is in th e p roce ss of ob ta in in g a Ce rtifica te of De fa u lt fro m th e Cle rk
    o f th e Cou rt a s to Ja y Stre e t Fo o d s, In c., a nd will p rom p tly b e filin g a n Ord e r to
    Sh o w Ca u se for De fa u lt Ju d ge m e n t in a ccord a n ce with th e Cou rt’s In d ivid u a l Ru le s.
            As su ch , Pla in tiff is re q u e stin g 30 d a ys in wh ich to a tte m p t to co n ta ct
    De fe n d a n t o r in th e a lte rn a tive , m ove for De fa u lt Ju d gm e n t.


            Th a n k you for th e co n sid e ra tion of Pla in tiff’s re q u e st.
                                                                                   Yo u rs sin ce re ly,
                                                                                   /s/Mars Khaimov
                                                                                   Ma rs Kh a im o v, Esq ., Pr in cip a l
                                                                                   Ma r s Kh a im o v La w , PLLC
